DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
	Claims 1, 4-19 and 21-22 are pending in the present application. Claims 7-8, 10, and 14-15 are withdrawn from consideration as being directed to non-elected species. Claims 1, 4-6, 9, 11-13, 16-19 and 21-22 are under consideration in this office action.
 
Response to Arguments
35 USC § 112
Applicant’s arguments, see remarks and amended claims filed 04/06/2021, with respect to claims 1, 4-6, 9, 11-13, 16-19, and 21-22 have been fully considered and are persuasive.  The rejection of claims 1, 4-6, 9, 11-13, 16-19, and 21-22 under 35 USC 112(a) has been withdrawn. 

35 USC § 103
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive.


Applicant’s specification distinguishes between the light generating elements (#20) and the fixation mechanisms (#13, 15, 30, 24, and 25) in the embodiments of Figs. 1-4 and 6-8. This distinction is laid bare in the limitations of at least claims 1, 5-6, and 11. In claim 1, line 4 “a light generating element” is recited and in claim 1, lines 5-8 “a connection mechanism” “comprising a plurality of biasing elements” is recited corresponding to the light generating element and the fixation mechanisms of the specification, respectively. Claim 11 further limits the ‘light generating element’ to “a reflective foil.” Claim 5 further limits the ‘biasing elements’ to “a spring mechanism” and claim 6 further limits it to “a leaf spring.” 
Lothar’s teaching of reflector elements corresponds to applicant’s recited light generating element. As stated in the final rejection of 12/30/2020, Lothar teaches “a light generating element forming a substantially elliptical shape (‘the reflector elements 6 are designed as flat, circular reflector surfaces’ Lothar, [0048]).” Thus, Lothar explictly states that ‘the reflector elements’ (i.e. light generating elements) are ‘flat, circular reflector surfaces’ (i.e. substantially planar elliptical disks). As the carrier of Lothar is not relied upon in the rejection to teach the substantially elliptical shape or the newly introduced limitation of a substantially planar elliptical disk, applicant’s arguments as to the carrier of Lothar are moot.

Applicant further argues that Lothar in further view of Bayer does not teach “a plurality of biasing elements arranged substantially coplanar with the elliptical disk.” Applicant argues for an inappropriately narrow scope for the limitation “substantially coplanar” whereby a feature that “would extend out of the plane of the disk” would not be encompassed by the limitation. The broadest reasonable interpretation of ‘substantially coplanar’ encompasses features that are for the most part coplanar, but does not require the features be entirely coplanar. Therefore, features that are mostly in ‘the plane of the 

Applicant further argues that Lothar in further view of Bayer does not teach “each biasing element extending in a radial direction from a peripheral edge of the elliptical disk.” As stated in the final rejection of 12/30/2020, Lothar teaches “a plurality of biasing elements spaced about a peripheral edge of the element (detachable annular snap joint, Bayer, Fig. 22; discontinuous annular snap joint, Bayer, Fig. 4).” The figure at the top of page 3 of Bayer demonstrates a disk with an annular snap fit with cantilevers extending in a radial direction from a peripheral edge of the disk. Fig. 2 of Bayer demonstrates deflected cantilevers disposed about a peripheral edge of the element. Figs. 4 and 22 of Bayer demonstrate an annular snap fit with cantilevers extending in a radial direction from a peripheral edge. (Also see figures reproduced below). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape, size, and/or proportions of Lothar in further view of Bayer’s snap connection to achieve simple and secure mating between a round opening and a round carrier placed in the round opening (see MPEP 2144 IV. A. and B.).


    PNG
    media_image1.png
    617
    1023
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    703
    538
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    760
    934
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    645
    539
    media_image4.png
    Greyscale


Objections & Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 9, 16, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lothar et al. (DE102004035883A1), hereinafter “Lothar”, in further view of Bayer (“Snap-fit joints for plastics: A design guide” 2013), hereinafter “Bayer”.

Regarding claim 1, Lothar discloses a marker for an optical tracking system (“a reflector element for a marker of a surgical navigation system” Lothar, [0001]):

a light generating element forming a substantially planar elliptical disk (“the reflector elements 6 are designed as flat, circular reflector surfaces” Lothar, [0048]); and
fix the light generating element within a groove on the exterior back surface of the support (Figure 2 demonstrates that step, #12, and cylindrical section, #14, form a groove on the bottom surface of marker, #5, Lothar, Fig. 2; “the reflector elements 6 are designed as flat, circular reflector surfaces which are fixed on the marker 5 in a precisely defined position and with a precisely defined size” Lothar, [0048]), thereby covering the first opening such that the light generating element is detectable through the first opening by the optical tracking system (“the reflector layer 18 extends on the upper side 17 of the carrier 16 over an area which is larger than the opening 11 in the region of the upper step 13, so that this step 13 covers the reflector layer 18 at the edge” Lothar, [0051], see also Fig. 2; “infrared radiation is reflected on the various reflector elements 6 and taken up again by the transmitting and receiving device 8” Lothar, [0046]), and
each of the three or more openings is circular with a chamfer located around the opening (Figure 2 demonstrates that opening, #11, has a chamfered edge on at the top surface of marker, #5, Lothar, Fig. 2), and a sharp end of the chamfer of the first opening is proximate to the light generating element in order to reduce tracking error when the marker is angulated (Figure 2 demonstrates that opening, #11, has a chamfered edge on at the top surface, Lothar, Fig. 2; “the reflector layer 18 extends on the upper side 17 of the carrier 16 over an area which is larger than the opening 11 in the region of the upper step 13, so that 
However, the embodiment of Lothar may not explictly disclose a connection mechanism located solely on the light generating element, the connection mechanism comprising a plurality of biasing elements arranged substantially coplanar with the elliptical disk, each biasing element extending in a radial direction from a peripheral edge of the elliptical disk,
each of the plurality of biasing elements is configured to independently apply a radially outward force, with respect to a first opening of the three or more openings, against the support to removably fix the light generating element, the light generating element is configured to be detached from the first opening during a surgical procedure.
However, in solving the same problem of retaining an object via a biasing element, Bayer teaches a connection mechanism located solely on the element (a disk with an annular snap fit with cantilevers extending in a radial direction from a peripheral edge of the disk, top of Bayer, P.3; Cap with two cantilever and two rigid lugs, Bayer, Fig. 2; detachable annular snap joint, Bayer, Fig. 22; discontinuous annular snap joint, Bayer, Fig. 4), the connection mechanism comprising a plurality of biasing elements arranged substantially coplanar with the element (The figure at the top of page 3 of Bayer demonstrates a disk with an annular snap fit with cantilevers mostly within the plane of the base and that protrude slightly above it; Additionally, Fig. 2 of Bayer demonstrates deflected cantilevers that are mostly within the plane of the base and which protrude slightly above it), each biasing element extending in a radial direction from a peripheral edge of the element (The figure at the top of page 3 of Bayer demonstrates a disk with an annular snap fit with cantilevers extending in a radial direction from a peripheral edge of the disk; Fig. 2 of Bayer demonstrates deflected and rigid cantilevers disposed about a peripheral edge of the element; Figs. 4 and 22 of Bayer demonstrate an annular snap fit with cantilevers extending in a radial direction from a peripheral edge).
each of the plurality of biasing elements is configured to independently apply a radially outward force, with respect to a first opening of the three or more openings, against the support to removably fix 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lothar’s disclosure of inserting a carrier with a reflective film into the back surface of a marker with Bayer’s teaching of a snap joint as Bayer explictly states that “Snap joints are a very simple, economical and rapid way of joining two different components” (Bayer, Common Features). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape, size, and/or proportions of Lothar in further view of Bayer’s snap connection to achieve simple and secure mating between a round opening and a round carrier placed in the round opening (see MPEP 2144 IV. A. and B.).

Regarding claim 4, Lothar discloses a second light generating element configured to cover a second opening of the three or more openings (“usually at least three spherical reflector elements… known to replace these spherical reflector elements with flat reflector layers” Lothar, [0004]; “the reflector elements 6 are designed as flat, circular reflector surfaces which are fixed on the marker 5 in a 

Regarding claim 5, while Lothar may not explictly disclose each of the plurality of biasing elements includes a spring mechanism, in solving the same problem of retaining an object via a biasing element, Bayer teaches each of the plurality of biasing elements includes a spring mechanism (detachable annular snap joint, Bayer, Fig. 22; discontinuous annular snap joint, Bayer, Fig. 4; “load is predominantly flexural” Bayer, Cantilever snap joints).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lothar’s disclosure of inserting a carrier with a reflective film into the back surface of a marker with Bayer’s teaching of a snap joint as Bayer explictly states that “Snap joints are a very simple, economical and rapid way of joining two different components” (Bayer, Common Features). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape, size, and/or proportions of Lothar in further view of Bayer’s snap connection to achieve simple and secure mating between a round opening and a round carrier placed in the round opening (see MPEP 2144 IV. A. and B.).

Regarding claim 6, Lothar may not explictly disclose the spring mechanism comprises a leaf spring.
However, in solving the same problem of retaining an object via a biasing element, Bayer teaches the spring mechanism comprises a leaf spring (detachable annular snap joint, Bayer, Fig. 22; discontinuous annular snap joint, Bayer, Fig. 4; “load is predominantly flexural” Bayer, Cantilever snap joints).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lothar’s disclosure of inserting a carrier with a reflective film into the back surface of a marker with Bayer’s teaching of a snap joint as Bayer explictly states that “Snap joints are a very simple, economical and rapid way of joining two different components” (Bayer, Common Features). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape, size, and/or proportions of Lothar in further view of Bayer’s snap connection to achieve simple and secure mating between a round opening and a round carrier placed in the round opening (see MPEP 2144 IV. A. and B.).

Regarding claim 9, Lothar discloses the light generating element contacts the exterior surface of the support and the light generating element is fixed on the back surface of the support (carrier, #16, contacts the exterior surface of marker, #5, and is fixed on the back surface of marker, #5, Lothar, Fig. 2).
However, Lothar may not explictly disclose the spring mechanism is located on the light generating element and configured to contact the exterior surface of the support to fix the light generating element on the back surface of the support.
However, in solving the same problem of retaining an object via a biasing element, Bayer teaches the spring mechanism is located on the element and configured to contact the exterior surface of the support to fix the element on the back surface of the support (detachable annular snap joint, Bayer, Fig. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lothar’s disclosure of inserting a carrier with a reflective film into the back surface of a marker with Bayer’s teaching of a snap joint as Bayer explictly states that “Snap joints are a very simple, economical and rapid way of joining two different components” (Bayer, Common Features). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape, size, and/or proportions of Lothar in further view of Bayer’s snap connection to achieve simple and secure mating between a round opening and a round carrier placed in the round opening (see MPEP 2144 IV. A. and B.).

Regarding claim 16, Lothar discloses a tracking system comprising a marker (“a reflector element for a marker of a surgical navigation system” Lothar, [0001]), the marker including:
a support with an exterior surface including an exterior front surface, an exterior back surface (Figure 2 demonstrates that marker, #5, has both an exterior front surface (top) and an exterior back surface (bottom), Lothar, Fig. 2), and three or more openings placed at predetermined positions on the support (“usually at least three spherical reflector elements… known to replace these spherical reflector elements with flat reflector layers” Lothar, [0004]; “the reflector elements 6 are designed as flat, circular reflector surfaces which are fixed on the marker 5 in a precisely defined position and with a precisely defined size” Lothar, [0048], see also Fig. 1);
a mounting mechanism located on the support having a known geometry with respect to the three or more openings, the mounting mechanism is configured to secure the support to a surgical tool (“to whose femur bone 3 a marking element 4 is attached, for example by means of a bone screw. This marking element comprises an extensive frame, which is hereinafter generally referred to as marker 5, on which a plurality of reflector elements 6 are fixed at a mutual distance… marking elements 4 can be 
a light generating element forming a substantially planar elliptical disk (“the reflector elements 6 are designed as flat, circular reflector surfaces” Lothar, [0048]); and
fix the light generating element within a groove on the exterior back surface of the support (Figure 2 demonstrates that step, #12, and cylindrical section, #14, form a groove on the bottom surface of marker, #5, Lothar, Fig. 2; “the reflector elements 6 are designed as flat, circular reflector surfaces which are fixed on the marker 5 in a precisely defined position and with a precisely defined size” Lothar, [0048]), thereby covering the first opening such that the light generating element is detectable through the first opening by the tracking system (“the reflector layer 18 extends on the upper side 17 of the carrier 16 over an area which is larger than the opening 11 in the region of the upper step 13, so that this step 13 covers the reflector layer 18 at the edge” Lothar, [0051], see also Fig. 2; “infrared radiation is reflected on the various reflector elements 6 and taken up again by the transmitting and receiving device 8” Lothar, [0046]), and
each of the three or more openings is circular with a chamfer located around the opening (Figure 2 demonstrates that opening, #11, has a chamfered edge on at the top surface of marker, #5, Lothar, Fig. 2), and a sharp end of the chamfer of the first opening is proximate to the light generating element in order to reduce tracking error when the marker is angulated (Figure 2 demonstrates that opening, #11, has a chamfered edge on at the top surface, Lothar, Fig. 2; “the reflector layer 18 extends on the upper side 17 of the carrier 16 over an area which is larger than the opening 11 in the region of the upper step 13, so that this step 13 covers the reflector layer 18 at the edge” Lothar, [0051]; note that the limitation “in order to reduce tracking error when the marker in angulated” is a function of the chamfered edge).
However, Lothar may not explictly disclose a connection mechanism located solely on the light generating element, the connection mechanism comprising a plurality of biasing elements arranged substantially coplanar with the elliptical disk, each biasing element extending in a radial direction from a peripheral edge of the elliptical disk,

However, in solving the same problem of retaining an object via a biasing element, Bayer teaches a connection mechanism located solely on the element (a disk with an annular snap fit with cantilevers extending in a radial direction from a peripheral edge of the disk, top of Bayer, P.3; Cap with two cantilever and two rigid lugs, Bayer, Fig. 2; detachable annular snap joint, Bayer, Fig. 22; discontinuous annular snap joint, Bayer, Fig. 4), the connection mechanism comprising a plurality of biasing elements arranged substantially coplanar with the element (The figure at the top of page 3 of Bayer demonstrates a disk with an annular snap fit with cantilevers mostly within the plane of the base and that protrude slightly above it; Additionally, Fig. 2 of Bayer demonstrates deflected cantilevers that are mostly within the plane of the base and which protrude slightly above it), each biasing element extending in a radial direction from a peripheral edge of the element (The figure at the top of page 3 of Bayer demonstrates a disk with an annular snap fit with cantilevers extending in a radial direction from a peripheral edge of the disk; Fig. 2 of Bayer demonstrates deflected and rigid cantilevers disposed about a peripheral edge of the element; Figs. 4 and 22 of Bayer demonstrate an annular snap fit with cantilevers extending in a radial direction from a peripheral edge).
each of the plurality of biasing elements is configured to independently apply a radially outward force, with respect to a first opening of the three or more openings, against the support to removably fix the element (The figure at the top of page 3 of Bayer demonstrates a disk with an annular snap fit with cantilevers extending in a radial direction from a peripheral edge of the disk; Fig. 2 of Bayer demonstrates deflected and rigid cantilevers disposed about a peripheral edge of the element; Figs. 4 and 22 of Bayer demonstrate an annular snap fit with cantilevers extending in a radial direction from a peripheral edge; “The joint may be separable” Bayer, Page 3; “easily separated” Bayer, Page 5; “The joint can be either detachable” Bayer, Page. 20), the light generating element is configured to be detached from the first 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lothar’s disclosure of inserting a carrier with a reflective film into the back surface of a marker with Bayer’s teaching of a snap joint as Bayer explictly states that “Snap joints are a very simple, economical and rapid way of joining two different components” (Bayer, Common Features). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape, size, and/or proportions of Lothar in further view of Bayer’s snap connection to achieve simple and secure mating between a round opening and a round carrier placed in the round opening (see MPEP 2144 IV. A. and B.).

Regarding claim 19, Lothar discloses a diameter of the light generating element is greater than a diameter of the first opening (“the reflector layer 18 extends on the upper side 17 of the carrier 16 over an area which is larger than the opening 11 in the region of the upper step 13, so that this step 13 covers the reflector layer 18 at the edge.” Lothar, [0045]).
	
	Regarding claim 21, Lothar may not explicitly disclose the spring mechanism comprises a leaf spring.
However, in solving the same problem of retaining an object via a biasing element, Bayer teaches the spring mechanism comprises a leaf spring (detachable annular snap joint, Bayer, Fig. 22; 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lothar’s disclosure of inserting a carrier with a reflective film into the back surface of a marker with Bayer’s teaching of a snap joint as Bayer explictly states that “Snap joints are a very simple, economical and rapid way of joining two different components” (Bayer, Common Features).

Regarding claim 22, Lothar discloses the light generating element is configured to be secured within the groove on the exterior back surface of the support (Figure 2 demonstrates that step, #12, and cylindrical section, #14, form a groove on the bottom surface of marker, #5, Lothar, Fig. 2; “the reflector elements 6 are designed as flat, circular reflector surfaces which are fixed on the marker 5 in a precisely defined position and with a precisely defined size” Lothar, [0048]) in a plurality of orientations (“The navigation system can determine the exact position and orientation of the marker in space due to the emission and reception of electromagnetic radiation, for example electromagnetic radiation in the infrared range, and thus also the exact position and orientation of a surgical instrument or a part of the body that is rigidly attached to it such a marker is connected” Lothar, [0003], also see [0046]-[0047]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lothar in further view of Bayer as applied to claim 1 above, and further in view of Vasey et al. (U.S. Pub. No. 2016/0267659), hereinafter “Vasey”.

Regarding claim 11, Lothar disclose the light generating element includes a reflective layer (“a thin reflector layer 18 rests, for example in the form of a film made of reflective material” Lothar, [0051]), however, Lothar may not explictly disclose the light generating element includes a reflective foil. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lothar’s disclosure of a marker for a tracking system with Vasey’s teaching of using a reflective foil marker and tracking system within a medical navigation system for computer-assisted surgery as Vasey explicitly states that “Using medical navigation systems in order to track and/or navigate medical instruments or other objects has become increasingly popular. In addition, it is common to obtain three-dimensional medical image data using imaging modalities such as computed tomography (CT), magnetic resonance (MR) or angiography. In order to combine the advantages of medical navigation and 3D images, it is necessary to co-register the 3D image and a spatial reference, such as a reference of the medical navigation system. This is typically achieved using markers.” (Vasey, [0002]).

Regarding claim 12, Lothar discloses the reflective layer is applied on the back surface of the support and covers the first opening (“the reflector layer 18 extends on the upper side 17 of the carrier 16 over an area which is larger than the opening 11 in the region of the upper step 13, so that this step 13 covers the reflector layer 18 at the edge” Lothar, [0051], see also Fig. 2). 
However, Lothar may not explictly disclose the light generating element includes a reflective foil. 
However, in the same field of endeavor, Vasey teaches the light generating element includes a reflective foil (“cylindrical housing 12 has two circular front faces, one of which is provided with a reflective foil 14. The reflective foil 14 is in particular a retro-reflective foil comprising a plurality of retro-reflectors” Vasey, [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lothar’s disclosure of a marker for a tracking system with Vasey’s 

Regarding claim 13, Lothar discloses the reflective layer is configured to be fixed between the back surface of the support and a lower support that is fastened to the support (“the reflector layer 18 extends on the upper side 17 of the carrier 16 over an area which is larger than the opening 11 in the region of the upper step 13, so that this step 13 covers the reflector layer 18 at the edge” Lothar, [0051], see also Fig. 2).
However, Lothar may not explictly disclose reflective foil and removable fastening.
In solving the same problem of retaining an object via a biasing element, Bayer teaches removable fastening (detachable annular snap joint, Bayer, Fig. 22; discontinuous annular snap joint, Bayer, Fig. 4)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lothar’s disclosure of inserting a carrier with a reflective film into the back surface of a marker with Bayer’s teaching of a snap joint as Bayer explictly states that “Snap joints are a very simple, economical and rapid way of joining two different components” (Bayer, Common Features).
However, Lothar in further view of Bayer may not explictly disclose reflective foil.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lothar’s disclosure of a marker for a tracking system with Vasey’s teaching of using a reflective foil marker and tracking system within a medical navigation system for computer-assisted surgery as Vasey explicitly states that “Using medical navigation systems in order to track and/or navigate medical instruments or other objects has become increasingly popular. In addition, it is common to obtain three-dimensional medical image data using imaging modalities such as computed tomography (CT), magnetic resonance (MR) or angiography. In order to combine the advantages of medical navigation and 3D images, it is necessary to co-register the 3D image and a spatial reference, such as a reference of the medical navigation system. This is typically achieved using markers.” (Vasey, [0002]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lothar in further view of Bayer in further view of Malackowski et al. (U.S. Pub. No. 2014/0200621), hereinafter “Malackowski”.

Regarding claim 17, Lothar discloses at least a marker (“a reflector element for a marker of a surgical navigation system” Lothar, [0001]), the marker including:
a support with an exterior surface including an exterior front surface, an exterior back surface (Figure 2 demonstrates that marker, #5, has both an exterior front surface (top) and an exterior back surface (bottom), Lothar, Fig. 2), and three or more openings placed at predetermined positions on the support (“usually at least three spherical reflector elements… known to replace these spherical reflector elements with flat reflector layers” Lothar, [0004]; “the reflector elements 6 are designed as flat, circular 
a light generating element forming a substantially planar elliptical disk (“the reflector elements 6 are designed as flat, circular reflector surfaces” Lothar, [0048]); and
fix the light generating element within a groove on the exterior back surface of the support (Figure 2 demonstrates that step, #12, and cylindrical section, #14, form a groove on the bottom surface of marker, #5, Lothar, Fig. 2), thereby covering the at least one of the three or more openings such that the light generating element is detectable through the at least one of the three or more openings by a tracking system (“the reflector layer 18 extends on the upper side 17 of the carrier 16 over an area which is larger than the opening 11 in the region of the upper step 13, so that this step 13 covers the reflector layer 18 at the edge” Lothar, [0051], see also Fig. 2; “infrared radiation is reflected on the various reflector elements 6 and taken up again by the transmitting and receiving device 8” Lothar, [0046]), and
each of the three or more openings is circular with a chamfer located around the opening (Figure 2 demonstrates that opening, #11, has a chamfered edge on at the top surface of marker, #5, Lothar, Fig. 2), and a sharp end of the chamfer of the first opening is proximate to the light generating element in order to reduce tracking error when the marker is angulated (Figure 2 demonstrates that opening, #11, has a chamfered edge on at the top surface, Lothar, Fig. 2; “the reflector layer 18 extends on the upper side 17 of the carrier 16 over an area which is larger than the opening 11 in the region of the upper step 13, so that this step 13 covers the reflector layer 18 at the edge” Lothar, [0051]; note that the limitation “in order to reduce tracking error when the marker in angulated” is a function of the chamfered edge).
However, Lothar may not explictly disclose a computer assisted surgery system and
a connection mechanism located solely on the light generating element, the connection mechanism comprising a plurality of biasing elements arranged substantially coplanar with the elliptical disk, each biasing element extending in a radial direction from a peripheral edge of the elliptical disk,
each of the plurality of biasing elements is configured to independently apply a radially outward force, with respect to a first opening of the three or more openings, against the support to removably fix 
However, in solving the same problem of retaining an object via a biasing element, Bayer teaches a connection mechanism located solely on the element (a disk with an annular snap fit with cantilevers extending in a radial direction from a peripheral edge of the disk, top of Bayer, P.3; Cap with two cantilever and two rigid lugs, Bayer, Fig. 2; detachable annular snap joint, Bayer, Fig. 22; discontinuous annular snap joint, Bayer, Fig. 4), the connection mechanism comprising a plurality of biasing elements arranged substantially coplanar with the element (The figure at the top of page 3 of Bayer demonstrates a disk with an annular snap fit with cantilevers mostly within the plane of the base and that protrude slightly above it; Additionally, Fig. 2 of Bayer demonstrates deflected cantilevers that are mostly within the plane of the base and which protrude slightly above it), each biasing element extending in a radial direction from a peripheral edge of the element (The figure at the top of page 3 of Bayer demonstrates a disk with an annular snap fit with cantilevers extending in a radial direction from a peripheral edge of the disk; Fig. 2 of Bayer demonstrates deflected and rigid cantilevers disposed about a peripheral edge of the element; Figs. 4 and 22 of Bayer demonstrate an annular snap fit with cantilevers extending in a radial direction from a peripheral edge).
each of the plurality of biasing elements is configured to independently apply a radially outward force, with respect to a first opening of the three or more openings, against the support to removably fix the element (The figure at the top of page 3 of Bayer demonstrates a disk with an annular snap fit with cantilevers extending in a radial direction from a peripheral edge of the disk; Fig. 2 of Bayer demonstrates deflected and rigid cantilevers disposed about a peripheral edge of the element; Figs. 4 and 22 of Bayer demonstrate an annular snap fit with cantilevers extending in a radial direction from a peripheral edge; “The joint may be separable” Bayer, Page 3; “easily separated” Bayer, Page 5; “The joint can be either detachable” Bayer, Page. 20), the light generating element is configured to be detached from the first opening during a surgical procedure (The figure at the top of page 3 of Bayer demonstrates a disk with an annular snap fit with cantilevers extending in a radial direction from a peripheral edge of the disk; Fig. 2 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lothar’s disclosure of inserting a carrier with a reflective film into the back surface of a marker with Bayer’s teaching of a snap joint as Bayer explictly states that “Snap joints are a very simple, economical and rapid way of joining two different components” (Bayer, Common Features). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape, size, and/or proportions of Lothar in further view of Bayer’s snap connection to achieve simple and secure mating between a round opening and a round carrier placed in the round opening (see MPEP 2144 IV. A. and B.).
However, Lothar in further view of Bayer does not explicitly teach a computer assisted surgery system.
However, in the same field of endeavor, Malackowski teaches a computer assisted surgery system (“Navigation systems assist users in locating objects. For instance, navigation systems are used in industrial, aerospace, defense, and medical applications. In the medical field, navigation systems assist surgeons in placing surgical instruments relative to a patient's anatomy” Malackowski, [0003]”; “The navigation system 20 includes a computer cart assembly 24 that houses a navigation computer 26. A navigation interface is in operative communication with the navigation computer 26” Malackowski, [0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lothar’s disclosure of a surgical navigation system with Malackowski’s teaching of using a navigation system in conjunction with a robotic manipulator as Malackowski explicitly states that using a navigation system and tracking in conjunction with 

Regarding claim 18, Lothar does not explictly disclose a robotic element.
However, in the same field of endeavor, Malackowski teaches a robotic element (“a navigation system of the present invention being used in conjunction with a robotic manipulator” Malackowski, [0014], Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Plassky’s disclosure of a medical navigation system with Malackowski’s teaching of using a navigation system in conjunction with a robotic manipulator as Malackowski explicitly states that using a navigation system and tracking in conjunction with manipulation systems allows for ”guid[ing] the user during setup of the tracking devices so that the tracking devices are arranged in desired orientations” (Malackowski, [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785